Title: [August 1775]
From: Adams, John
To: 


      I have always imputed the Loss of Charleston, and of the brave Officers and Men who fell there, and the Loss of an Hero of more Worth than all the Town, I mean General Warren, to Mr. Dickinsons petition to the King, and the Loss of Quebec and Mongomery to his subsequent unceasing though finally unavailing Efforts against Independence. These impeded and parrallized all our Enterprizes. Had our Army been acknowledged in Season, which Acknowledgement ought to have been our first Step, and the measures taken to comfort and encourage it, which ought to have been taken by Congress, We should not have lost Charleston, and if every Measure for the Service in Canady, from the first Projection of it to the final Loss of the Province, had not been opposed, and obstinately disputed by the same party, so that We could finally carry no measure but by a bare Majority. And every Measure was delayed, till it became ineffectual. In the fall of the Year Congress were much fatigued with the Incessant Labours, Debates, Intrigues, and heats of the Summer and agreed on a short Adjournment. The Delegates from Massachusetts returned home, and as the two Houses of the Legislature had chosen Us all into the Council we went to Watertown and took our Seats: for such times as We could spare before our return to Congress. I had been chosen before, two Years sucessively, that is in 1773 and 1774 and been negatived by the Governor, the first time by Hutchinson and the second by Gage. My Friend Dr. Cooper attempted to console me under the first Negative, which he called a Check: but I told him I considered it not as a Check but as a Boost, a Word of John Bunyan which the Dr. understood. These negatives were indeed no mortification to me for knowing that neither honor nor profit were to be obtained, nor good to be done in that Body in these times I had not a wish to sit there. When a Person came running to my Office to tell me of the first of them, I cryed out laughing Now I believe in my Soul I am a clever fellow, since I have the Attestation of the three Branches of the Legislature. This vulgar, familiar little Sally was caught as if it had been a prize, and immediately scattered all over the Province.
      Mr. Hancock came home, but would not call upon General Washington. Dr. Cooper told me, he was so offended, that Washington was appointed instead of himself, that his friends had the utmost difficulty to appease him. I went to head Quarters and had much Conversation with General Washington, Ward, Lee, Putnam, Gates, Mifflin and others, and went with General Lee to visit the Outposts and the Centinells, nearest the Ennemy at Charleston. Here Lee found his Dogs inconvenient, for they were so attached to him that they insisted on keeping close about him, and he expected he should be known by them to the British officers in the Fort, and he expected every moment a discharge of Balls, Grape or Langredge about our Ears. After visiting my friends, and the General Court, the Army and the Country, I returned to Philadelphia, but not till I had followed My youngest Brother to the Grave. He had commanded a Company of Militia all Summer at Cambridge, and there taken a fatal Dissentary then epidemic in the Camp of which he died leaving a young Widow and three Young Children, who are all still living. My Brother died greatly lamented by all who knew him and by none more than by me, who knew the excellence of his heart and the purity of his Principles and Conduct. He died as Mr. Taft, his Minister informed me exulting, as his Father had done, in the exalted hopes of a Christian.
      An Event of the most trifling nature in Appearance, and fit only to excite Laughter, in other Times, struck me into a profound Reverie, if not a fit of Melancholly. I met a Man who had sometimes been my Client, and sometimes I had been against him. He, though a common Horse Jockey, was sometimes in the right, and I had commonly been successfull in his favour in our Courts of Law. He was always in the Law, and had been sued in many Actions, at almost every Court. As soon as he saw me, he came up to me, and is first Salutation to me was “Oh! Mr. Adams what great Things have you and your Colleagues done for Us! We can never be gratefull enough to you. There are no Courts of Justice now in this Province, and I hope there never will be another!” ... Is this the Object for which I have been contending? said I to myself, for I rode along without any Answer to this Wretch. Are these the Sentiments of such People? And how many of them are there in the Country? Half the Nation for what I know: for half the Nation are Debtors if not more, and these have been in all Countries, the Sentiments of Debtors. If the Power of the Country should get into such hands, and there is great danger that it will, to what purpose have We sacrificed our Time, health and every Thing else? Surely We must guard against this Spirit and these Principles or We shall repent of all our Conduct. However The good Sense and Integrity of the Majority of the great Body of the People, came in to my thoughts for my relief, and the last resource was after all in a good Providence.—How much reason there was for these melancholly reflections, the subsequent times have too fully shewn. Opportunities enough had been presented to me to convince me that a very great Portion of the People of America were debtors: but that enormous Gulf of debt to Great Britain from Virginia and some other States, which have since swallowed up the Harmony of all our Councils, and produced the Tryumph of Principles too nearly resembling those of my Client, was not known to me at that time in a tenth part of its extent. When the Consequences will terminate No Man can say.
     